                                                                 FILED
                         UNITED STATES DISTRICT COURT             SEP 1 2 2019
                       SOUTHERN DISTRICT OF CALIFORNI
                                                            CLERK, U.S. DISTRICT COURT
                                                         SOUTHERN DISTRJCT~ALIFORNIA
                                                        BY              t,,.-"  -   DEPUTY
 UNITED STATES OF AMERICA,             CASE NO. 19cr3228-LAB-2

                       Plaintiff,
                 vs.                   JUDGMENT OF DISMISSAL
 Jarrett Oleson (2),

                       Defendant.


          IT APPEARING that the defendant is now entitled to be discharged
for the reason that:

      an indictment has been filed in another case against the defendant and
      the Court has granted the motion of the Government for dismissal of
      this case, without prejudice; or

      the Court has dismissed the case for unnecessary delay; or

_lL   the Court has granted the motion of the Government for dismissal,
      without prejudice; or

      the Court has granted the motion of the defendant for a judgment of
      acquittal; or

      a jury has been waived, and the Court has found the defendant not
      guilty; or

      the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:




                                                          hereby discharged.


DATED: 9/12/19

                                       Michael S. Berg
                                       U.S. Magistrate Judge
